OPINION OF THE COURT
PER CURIAM
In this subrogation action to recover benefits paid its subrogor, appellee effected substituted service on appellant on April 3, 1987. The *156clerk’s office entered a default on May 7, 1987 and the trial judge signed the final judgment on June 12, 1987.
Thereafter, on October 13, 1987, appellant filed a motion for relief from judgment with a supporting affidavit averring that, since 1972, neither he nor any relatives or family members had lived at the address where substitute service was effected. Appellant’s affidavit also listed the address at which appellant was then living, and contained the additional averment that he had lived at that address for approximately four (4) years.
On November 20, 1987, appellant filed his supplement to motion for relief from judgment attaching copies of waste disposal, telephone, and electric bills supporting his earlier affidavit as to his current address. Appellant’s affidavit was not contested. Nevertheless, on January 7, 1988, the trial court denied appellant’s motion for relief from judgment. Based upon the facts and a complete review of the record, we conclude that the trial court abused its discretion in denying appellant’s motion for relief from judgment. Accordingly, we reverse and remand this cause with instructions that the default and final judgment be vacated.
Reversed and Remanded.